10°

11

12

13

14

15

16

17

18

19

20

21

22

23

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

RACHEL KENT

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite. 1100
Las Vegas, Nevada 89101

Tel: 702.388.6270 / Fax: 702.388.6418
rachel.kent@usdoj.gov

Attorneys for the United States

UNITED STATES OF AMERICA,
Plaintiff
v.

SAMUEL W. MOFFORD,

Case 2:19-mj-00774-DJA Document 1

Filed 10/09/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

-oOo-

Case No. 2:19-mj- 174 -pya

COMPLAINT for violation of:

Motor Vehicle Closure
(43 C.F.R. § 8364.1(d));

Deface or destroy soil, rocks, or mineral

.F.R. § 8365.1- ;
Defendant. (43.C § 8365.1-2(a)(2);
Drain petroleum product from trailer or
vehicle

(43 C.F.R. § 8365.1-2(a)(2);

Unauthorized Use
(43 C.F.R. § 29201-2(e))

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned
complainant, being first duly sworn, states that:

COUNT ONE
Motor Vehicle Closure
43 C.F.R. § 8364.1(d)

On or about July 12, 2019, in the State and Federal District of Nevada, within lands
administered by the Bureau of Land Management (BLM) within the boundaries of the Las

Vegas Valley, SAMUEL W. MOFFORD, defendant herein, was operating a motor

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00774-DJA Document1 Filed 10/09/19 Page 2 of 4

vehicle in an area posted closed to motor vehicles, to wit: SAMUEL W. MOFFORD was
operating a Ford F150 bearing NV plate 645C71 with a tow trailer bearing NV plate
43917X, in an area posted closed to motor vehicles; all in violation of Title 43, Code of

Federal Regulations, Section 8364.1(d).

Charge Two
Deface or destroy soil, rocks, or minerals

43 C.F.R. § 8365.1-5(a)(2)

On or about July 12, 2019, in the State and Federal District of Nevada, within lands
administered by the Bureau of Land Management (BLM) within the boundaries of Las
Vegas Valley, SAMUEL W. MOFFORD, defendant herein, did willfully deface, disturb,
remove or destroy plants or their parts, soil, rocks or minerals or cave resources, to wit:
SAMUEL W. MOFFORD was operating a Ford F150 bearing NV plate 645C71 with a
tow trailer bearing NV plate 43917X, that was carrying two 55-gallon drums of oil that fell
off and leaked approximately 10-15 gallons onto the desert soil causing damage to the

natural resources.

Charge Three
Drain petroleum product or refuse or waste

43 C.F.R. § 8365.1-1(6)(3)

On or about July 12, 2019, in the State and Federal District of Nevada, within lands
administered by the Bureau of Land Management (BLM) within the boundaries of Las
Vegas Valley, SAMUEL W. MOFFORD, defendant herein, did drain sewage or
petroleum products or dump refuse or waste other than wash water from any trailer or
other vehicle, to wit: SAMUEL W. MOFFORD was operating a Ford F150 bearing NV
plate 645C71 with a tow trailer bearing NV plate 43917X, which was carrying two 55-
gallon drums of oil that fell off the trailer and leaked approximately 10-15 gallons onto the

desert soil.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00774-DJA Document1 Filed 10/09/19 Page 3 of 4

Charge Four
Unauthorized Use

43 C.F.R. § 29201-2(e)

On or about July 12, 2019, in the State and Federal District of Nevada, within lands
administered by the Bureau of Land Management (BLM) within the boundaries of Las
Vegas Valley, SAMUEL W. MOFFORD, defendant herein, did knowingly and willfully
use public lands without authorization to wit! SAMUEL W. MOFFORD was operating a
Ford F150 bearing NV plate 645C71 with a tow trailer bearing NV plate 43917X, which was
carrying two 55-gallon drums of oil that fell off the trailer and leaked onto the desert soil
which was not authorized by the Bureau of Land Management.

Complainant, as and for probable cause, states the following:

1. Complainant is a Law Enforcement Ranger with the Bureau for Land
Management, in Clark County, Nevada, and has been employed as a law enforcement
officer for approximately 14 years.

2. The following information is the result of either complainant’s own personal
investigation or has been provided by other law enforcement officers:

(a) On July 12, 2019, Bureau of Land Management Law Enforcement
Supervisory Ranger David Stolts was on routine patrol on public lands within the
boundaries of the Las Vegas Valley, in Clark County, Nevada.

(b) Atapproximately 12:55 p.m., Stolts received a report from the Las
Vegas Metropolitan Police Department (LVMPD) of a male dumping oil into the desert on
Las Vegas Boulevard (SR 604), near mile marker 16.5.

(c) Stolts observed a BLM sign stating “no dumping and no motorized
vehicles” posted on the road while entering the area. Stolts contacted the LVMPD Officer

on scene identified as C. Eaton (P#8306).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:19-mj-00774-DJA Document1 Filed 10/09/19 Page 4 of 4

(d) Officer Eaton indicated that the suspect SAMUEL W. MOFFORD
stated the drums were not his and that they were out there in the desert already. SAMUEL
W. MOFFORD also claimed that he bumped into the 55-gallon drums while he was
driving, knocking them down. SAMUEL W. MOFFORD later changed his story and
admitted that the 55-gallon drums were his and they fell off his trailer bearing NV plate
43917X. SAMUEL W. MOFFORD stated he was bringing the oil to Primm and later
stated he brings the oil into Las Vegas for recycling.

(e) Stolts observed approximately 10 gallons of spilled used petroleum oil
on the ground, several vehicle tracks, and roughly a dozen creosote bushes crushed in the
tracks. BLM Hazmat was consulted to assess the area and cleaned up the oil. The cost to

clean up the oil was approximately $8,547.56.
(f) Multiple citations T( to MOFFORD.

on

VICTORIA R WORFOLK, L.E. Ranger
Bureau of Land Management

SUBSCRIBED and SWORN to before me

g +a
this day of October, 2019.

Wer

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 

 

 
